Name: Commission Regulation (EEC) No 3125/87 of 20 October 1987 amending quantitative limits fixed for imports of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 87 Official Journal of the European Communities No L 296/5 COMMISSION REGULATION (EEC) No 3125/87 of 20 October 1987 amending quantitative limits fixed for imports of certain textile products origi ­ nating in China Whereas, under Article 10 (2) of Regulation (EEC) No 2072/84, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in the People's Republic of China ('), as last amended by Regulation (EEC) No 4132/86 (2), and in particular Articles 7 and 10 (2) thereof, Whereas, by Regulation (EEC) No 2072/84, quantitative limits agreed with China are shared between the Member States for 1987 ; Whereas, under Article 7 of Regulation (EEC) No 2072/84, the allocation of limits among Member States may be adjusted in such a way as to ensure optimum utilization ; Whereas China has asked that the allocation of Commu ­ nity quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Com ­ munity limits more fully ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in China, as fixed in Annex III to Regulation (EEC) No 2072/84, are hereby amended for 1987 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1987. For the Commission Willy DE CLERCQ Member of the Commission (&gt;) OJ No L 198 , 27. 7. 1984, p . 1 . 2) OJ No L 383, 31 . 12. 1986, p. 20 . No L 296/6 Official Journal of the European Communities 21 . 10 . 87 ANNEX Cate ­ gory CCT heading No NIMEXE code (1987) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1987 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69, 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89 , 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : * 2 a) 55.09-06, 07, 08 , 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98  99 , a) Of which other than unbleached or bleached \ China IRL tonnes 180 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) -6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres China D EEC 1 000 pieces 3 542 8 070 76 61.01 B I 61.02 B II a) 61.01-13, 15, 17, 19 61.02-12, 14 ¢ Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres China D I tonnes 1 508 357